UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-4646


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JAIME L. THOMPKINS, a/k/a Jaima L. Thompkins,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:09-cr-00251-HEH-2)


Submitted:   December 21, 2010             Decided:   January 20, 2011


Before MOTZ and    KING,    Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Michael S. Nachmanoff, Federal Public Defender, Elizabeth S.
Wilson, Paul G. Gill, Assistant Federal Public Defenders,
Richmond, Virginia, for Appellant.     Neil H. MacBride, United
States Attorney, Michael A. Jagels, Special Assistant United
States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                Jaime L. Thompkins appeals her conviction and ten-day

sentence for one count of possession of a firearm by an unlawful

user       of   controlled       substances        in    violation     of     18       U.S.C.

§ 922(g)(3) (2006).

                Though    Thompkins        pled    guilty      pursuant      to    a     plea

agreement, she expressly reserved the right to appeal the denial

of her motion to suppress certain incriminating statements made

to police after they searched her home and found illegal drugs

in her purse.            She does not allege that she was not read her

Miranda 1       rights,     or     that      the        confession     was        otherwise

involuntary.        Rather, she claims that while police executed the

search warrant of her home, she was illegally detained and her

statements should have been suppressed as fruits of the illegal

detention.

                In reviewing the district court’s ruling on a motion

to suppress, we review the district court’s factual findings for

clear      error,   and    its     legal    determinations        de   novo.           United

States v. Cain, 524 F.3d 477, 481 (4th Cir. 2008).                             The facts

are reviewed in the light most favorable to the prevailing party

below.          United    States    v.     Jamison,      509   F.3d    623,       628    (4th

Cir. 2007).

       1
           Miranda v. Arizona, 384 U.S. 436 (1966).



                                             2
              Police obtained a search warrant for the home shared

by Thompkins and her boyfriend, James Mayo, after a confidential

informant         conducted     several   controlled    purchases    of     marijuana

from Mayo out of the home.                   Prior to executing the warrant,

police stopped Thompkins and Mayo in their car several miles

from their home, placed them in handcuffs, and drove them in a

police car to another location while they conducted the search

of the house.            At the time police initiated the stop, Mayo had

just       sold    marijuana      to   the   confidential       informant    in    the

bathroom      of     a   McDonald’s       restaurant,   though     the    record    is

unclear whether Thompkins was aware of or a participant in that

transaction. 2

              After police discovered contraband during their search

of the home, they called the officers detaining Thompkins and

Mayo and instructed the officers to place Thompkins and Mayo

under      arrest.        The   couple    were   brought   to    their     house   and

questioned.         After the police read Thompkins her Miranda rights,

Thompkins         indicated     she    understood   her    rights    and    informed

police that she possessed and used marijuana on a daily basis,

but denied any involvement in drug distribution.




       2
       The record is also unclear whether police knew of the
transaction at the time they stopped Thompkins and Mayo in their
car.



                                             3
            Thompkins moved to dismiss the statements as fruits of

an    allegedly     illegal      seizure.         She    argued    that    the    police

arrested her without probable cause and that the police exceeded

their authority when they detained her during the search of her

home.

            The    district       court     concluded      that    Thompkins      was    an

accessory to the drug transaction at the McDonald’s, and that

probable cause existed at that time to arrest her.                           Moreover,

even if the police lacked probable cause at that time, and even

if the police illegally detained Thompkins while they searched

her home, probable cause existed to place her under arrest when

they found contraband in her purse.                      Thus, the court reasoned

that Thompkins’s arrest was valid, and that the valid arrest

attenuated any alleged taint in the evidence that may have been

caused by the illegal detention.                  The court accordingly denied

Thompkins’s motion to suppress the incriminating statements.

            On    appeal,       Thompkins       argues    that    the    police   lacked

probable    cause    to    arrest     her    because      there    was    insufficient

evidence that she was an accessory to the drug transaction at

the   McDonald’s,        that   the   police      exceeded       their    authority      by

detaining    her    at    another     location      while    police       searched      her

home, and that her confession should have been suppressed as

fruit of her illegal detention.              We do not agree.



                                            4
          Because   we     conclude    that   Thompkins’s    confession    was

sufficiently    attenuated    from    any   alleged   illegal   seizure,    we

need not address the question of whether probable cause existed

to arrest Thompkins at the time she was stopped by the police,

or the issue of whether the police acted improperly in detaining

her away from her home during the execution of the warrant.

          The    Supreme    Court     has   held   that   evidence   obtained

after an illegal arrest or seizure must be suppressed as fruit

of the illegal detention.           See Hayes v. Florida, 470 U.S. 811

(1985).   Thompkins’s statements are still admissible, however,

if the connection between the illegal arrest and the discovery

of challenged evidence was sufficiently attenuated as a result

of an investigation independent of the unlawful arrest.                    See

Wong Sun v. United States, 371 U.S. 471, 487-88 (1963) (“We need

not hold that all evidence is ‘fruit of the poisonous tree’

simply because it would not have come to light but for the

illegal actions of the police.         Rather, the more apt question in

such a case is ‘whether granting establishment of the primary

illegality the evidence to which instant objection is made has

been come at by exploitation of that illegality or instead by

means sufficiently distinguishable to be purged of the primary

taint.’”).

          Here, when police discovered contraband in Thompkins’s

purse, that discovery was not linked to her allegedly illegal

                                       5
detention.       The police acted on a valid warrant, and there is no

evidence in the record that had Thompkins not been in custody,

the police would not have found the marijuana that prompted her

confession.       We agree with the district court’s conclusion that

Thompkins’s      subsequent       arrest,       supported       by    probable         cause,

purged any taint that may have been caused by the allegedly

illegal detention.          See United States v. Edwards 103 F.3d 90

(10th Cir. 1996) (“the relevant inquiry in determining whether

the taint of an illegal arrest is purged by a subsequent legal

arrest    is    whether    the    evidence       obtained       following        the    legal

arrest was discovered through any exploitation of the initial

illegal    arrest.”).            Because        the   police         did     not    exploit

Thompkins’s      allegedly       illegal    seizure      to     obtain      the     evidence

that    ultimately       gave    them   probable        cause    to       arrest    her,   we

conclude that the court did not err in denying the motion to

suppress the statements.

               Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions       are    adequately      presented          in    the     materials

before    the    court    and    argument       would    not    aid       the    decisional

process.

                                                                                    AFFIRMED




                                            6